        Case 9:20-cv-00055-DWM Document 24 Filed 08/18/20 Page 1 of 5



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

MARK JOHNSON and MOLLY                               CV 20–55–M–DWM
JOHNSON, husband and wife,
individually, and on behalf of others
similarly situated,
                                                           OPINION
                      Plaintiffs,                         and ORDER

vs.

STATE FARM MUTUAL
AUTOMOBILE INS. CO., STATE
FARM FIRE AND CAS. CO., and
BRITANIE VANMETER,

                       Defendants.


      Plaintiffs Molly and Mark Johnson represent a putative class challenging the

subrogation practices of their insurer, State Farm. After Ms. Johnson was involved

in a car accident with Britanie Vanmeter, State Farm paid Plaintiffs an unspecified

amount under their insurance coverages. (Compl., Doc. 4 at ¶¶ 3, 26.) State Farm

then subrogated from Vanmeter’s insurer, GEICO, which Plaintiffs contend

interfered with their right to be made whole. (Id. at ¶¶ 3, 25–26.) In September

2019, Plaintiffs filed this case in state court against State Farm and State Farm Fire

and Casualty Insurance (“State Farm Fire”), an entity with which they do not hold

any policies. Plaintiffs allege a single claim of negligence against Vanmeter


                                          1
          Case 9:20-cv-00055-DWM Document 24 Filed 08/18/20 Page 2 of 5



(Count 1), and six causes of action against the State Farm entities, including the

failure to pay underinsured coverage (“UIM”) (Count 2), bad faith (Count 3),

breach of contract and the implied covenant of good faith (Count 4), conversion

(Count 5), civil conspiracy (Count 6), and aiding and abetting (Count 7). (Id. at

¶¶ 32–60.) They also bring class claims (Count 8). (Id. at ¶¶ 61–111.) 1 The State

Farm entities removed the case to this Court on May 1, 2020, (Doc. 1), and now

seek dismissal under Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

Procedure, (Doc. 11). That motion is granted, and the case remanded.

        State Farm also requests the Court take judicial notice of a nearly identical

complaint filed in another subrogation challenge by plaintiffs’ counsel, Konecky v.

Allstate Fire & Casualty Insurance Co., CV 17-10-M-DWM. (Docs. 20, 21-1.)

The unopposed motion for judicial notice is granted. See Fed. R. Evid. 201(b);

Harris v. Cty. of Orange, 682 F.3d 1126, 1131–32 (9th Cir. 2012).

                                       ANALYSIS

        While State Farm seeks dismissal on a number of grounds, Plaintiffs fail to

allege basic facts to establish the standing of the named plaintiff in relation to the

specific insurance claim at issue. Because that conclusion is dispositive, State

Farm’s remaining arguments are not addressed.




1
    The Complaint skips paragraphs 31, 47, 55.
                                          2
        Case 9:20-cv-00055-DWM Document 24 Filed 08/18/20 Page 3 of 5



       To have standing, a plaintiff must (1) have suffered an injury in fact that is

(2) causally connected and fairly traceable to the challenged conduct and (3) is

likely to be redressed by a favorable decision in court. Spokeo, Inc. v. Robins, 136

S. Ct. 1540, 1547 (2016). The plaintiff has the burden to establish these elements.

Id. Where, as here, the defendant contends that the complaint is facially

insufficient to establish standing, all allegations are accepted as true and all

reasonable inferences are drawn in favor of the plaintiff. Leite v. Crane, 749 F.3d

1117, 1121 (9th Cir. 2014).

       A.     UIM Claim and Mandatory Appraisal

       State Farm first argues that Plaintiffs’ UIM claim is not ripe because it was

not presented to State Farm prior to filing suit, which is a condition precedent to

recovery under Montana law. See Steadele v. Colony Ins. Co., 260 P.3d 145, 150

(Mont. 2011). Plaintiffs concede they did not previously present their UIM claim,2

(Doc. 18 at 6), and it is not yet ripe.

       B.     Made Whole Claims

       State Farm argues that under Chandler v. State Farm Mutual Automobile

Insurance Co., 598 F.3d 1115 (9th Cir. 2010), Plaintiffs lack standing to pursue

claims based on their failure to be made whole because they still have the


2
 Plaintiffs also concede they are not pursuing further payments under property
damage coverage and they do not dispute the amount of loss or method used by
State Farm to calculate property loss. (Doc. 18 at 5–6.)
                                          3
        Case 9:20-cv-00055-DWM Document 24 Filed 08/18/20 Page 4 of 5



opportunity to recover their total damages from Vanmeter and her insurer.

Chandler determined that under California law, a made whole claim is not ripe nor

the injury traceable to the insurer if the insured has not sought recovery from the

third-party tortfeasor because “there is no indication that the insured will not be

made whole if he sues the third-party tortfeasor.” Id. at 1120. But, as explained in

James Lee Construction v. GEICO, a plaintiff has a concrete interest under

Montana law in recovering from the at-fault driver before his insurer subrogates

and, by alleging damages in excess of policy limits, can show that his insurer’s

subrogation creates a substantial risk that he will not be made whole. 2020 WL

4596766, at *2 (D. Mont. Aug. 11, 2020). But that is not the case here.

      Here, Plaintiffs do not allege facts to show that there is even a potential—let

alone a substantial risk of—deficiency of coverage in light of State Farm’s actions.

Plaintiffs have not alleged the amount of their damages, the amount State Farm

subrogated, or Vanmeter’s policy limits. This distinguishes this case from both

James Lee Construction and Konecky, wherein the pleadings contained allegations

of specific recoveries, coverages, and limits that, accepted as true, showed an

insurer’s subrogation harmed the plaintiffs’ ability to fully recover. (See Doc. 21-1

at ¶¶ 2, 4–5, 24–26.) The absence of those allegations here are fatal. This Court

lacks subject matter jurisdiction over Plaintiffs’ claims and the matter must be

remanded to the state court. See Polo v. Innoventions Int’l, LLC, 833 F.3d 1193,

                                          4
        Case 9:20-cv-00055-DWM Document 24 Filed 08/18/20 Page 5 of 5



1196 (9th Cir. 2016). It is therefore unclear what State Farm gained by removing

this case and immediately seeking to dismiss for lack of standing as “[s]tate courts

are not bound by the constraints of Article III.” Id.

                                    CONCLUSION

      Based on the foregoing, IT IS ORDERED that State Farm’s motion for

judicial notice (Doc. 20) is GRANTED.

      IT IS FURTHER ORDERED that State Farm’s motion to dismiss (Doc. 11)

is GRANTED insofar as the case is REMANDED back to the Montana Eleventh

Judicial District Court, Flathead County. 3 The Clerk is directed to transfer the case

file and close the case.

                  18thday of August, 2020.
      DATED this ___



                                       ___________________________ 10:17 AM
                                       Donald W. Molloy, District Judge
                                       United States District Court




3
  Although there is no indication that Plaintiffs lack standing to pursue their
negligence claim against Ms. Vanmeter, removal was based on jurisdiction under
the Class Action Fairness Act. Plaintiffs are not diverse from Ms. Vanmeter and
there are no class claims against her.
                                           5
